UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6392


DALE BRUCE JENKINS,

                  Petitioner – Appellant,

             v.

ELAINE ROBINSON, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:08-cv-01678-TLW)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dale Bruce Jenkins, Appellant Pro Se.      Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dale    Bruce     Jenkins         seeks       to     appeal       the     district

court’s     order      accepting      the    recommendation              of    the     magistrate

judge     and    denying       relief       on       his     28     U.S.C.      § 2254       (2006)

petition.        The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                 See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a   substantial          showing           of    the     denial      of     a

constitutional         right.”         28    U.S.C.          § 2253(c)(2)         (2006).           A

prisoner        satisfies       this        standard          by        demonstrating            that

reasonable       jurists       would    find         that     any        assessment         of     the

constitutional         claims    by    the       district         court    is    debatable          or

wrong and that any dispositive procedural ruling by the district

court     is     likewise      debatable.              See        Miller-El      v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have      independently     reviewed            the     record      and    conclude          that

Jenkins has not made the requisite showing.                                    Accordingly, we

deny a certificate of appealability and Jenkins’ motion for a

transcript at government expense and dismiss the appeal.                                           We

dispense        with    oral    argument         because           the    facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                       DISMISSED

                                                 2